Motion referred to the court that decided the prior motion. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. Motion to dismiss indictment numbered 9-58 returned by the Grand Jury at the Extraordinary Trial and Special Term of the County of Suffolk. This motion has been renewed by permission of this court, after inspection of the Grand Jury minutes (see People v. Hulsen, ante, p. 1000). Motion denied. Present — Nolan, P. J., Wenzel, Murphy and Ughetta, JJ.; Beldock, J., not voting.